 

Exhibit 10.1

Execution Version

SEVENTH AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT

AGREEMENT

This Seventh Amendment to the Master Repurchase and Securities Contract
Agreement (this “Amendment”), dated as of August 16, 2019 and effective as of
February 1, 2019, is by and between GOLDMAN SACHS BANK USA, a New York
state-chartered bank, as buyer (“Buyer”), and TPG RE FINANCE 2, LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (“Seller”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Master Repurchase Agreement
(as defined below).

WITNESSETH:

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement dated as of August 19, 2015 (as amended by that
certain First Amendment to the Master Repurchase and Securities Contract
Agreement, dated as of December 29, 2015, as further amended by that certain
Second Amendment to the Master Repurchase and Securities Contract Agreement,
dated as of November 3, 2016, as further amended by that certain Third Amendment
to Master Repurchase and Securities Contract Agreement, dated as of lune 12,
2017, as further amended by that certain Fourth Amendment to Master Repurchase
and Securities Contract Agreement, dated as of February 14, 2018, as further
amended by that certain Fifth Amendment to Master Repurchase and Securities
Contract Agreement, dated as of May 4, 2018, as further amended by that certain
Sixth Amendment to Master Repurchase and Securities Contract Agreement, dated as
of August 17, 2018, and as further amended hereby, and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
collectively, the “Master Repurchase Agreement”): and

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1.Amendments to Master Repurchase Agreement. New Article 30 is hereby added to
the Master Repurchase Agreement as follows:

30 (a) In the event that Buyer becomes subject to a proceeding under (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder or (ii)
Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the regulations promulgated thereunder (a “U.S. Special Resolution Regime”) the
transfer from Buyer of this Agreement, and any interest and obligation in or
under, and any property securing, this Agreement, will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Agreement, and any interest and obligation in or under, and any
property securing, this Agreement were governed by the laws of the United States
or a state of the United States.

30 (b) In the event that Buyer or an Affiliate of Buyer becomes subject to a
proceeding under a U.S. Special Resolution Regime, any Default Rights (as
defined in 12 C.F.R. § 252.81 (“Default Right”)) under this Agreement that may
be exercised against Buyer are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if this Agreement were governed by the laws of the United States or a
state of the United States.

 

--------------------------------------------------------------------------------

 

Solely for purposes of this Article 30: Affiliate has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 184l(k) and 12 CFR § 225.2(a).

30 (c) In the event that, subsequent to the date of this Agreement, Seller
adheres to the ISDA Protocol, the terms of the ISDA Protocol will supersede and
replace the terms of this Article 30.

For purposes of this Article 30, capitalized terms used and not otherwise
defined shall have the following meanings:

“ISDA” refers to International Swaps and Derivatives Association, Inc.

“ISDA Protocol” means the ISDA 2018 U.S. Resolution Stay Protocol, as published
by ISDA as of July 31, 2018.

For purposes of incorporating the ISDA U.S. Protocol, Buyer shall be deemed to
be a Regulated Entity, Seller shall be deemed to be an Adhering Party, and this
Agreement shall be deemed to be a Protocol Covered Agreement. Capitalized terms
used but not defined in this paragraph shall have the meanings given to them in
the ISDA U.S. Protocol.

2.Effectiveness. The effectiveness of this Amendment is subject to receipt by
Buyer of the following:

i.Amendment. This Amendment, duly executed and delivered by Seller and Buyer;

ii.Fees. Payment by Seller of the actual costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to Buyer, incurred by
Buyer in connection with this Amendment and the transactions contemplated
hereby.

3.Continuing Effect: Reaffirmation of Guarantee. As amended by this Amendment,
all terms, covenants and provisions of the Master Repurchase Agreement are
ratified and confirmed and shall remain in full force and effect. In addition,
any and all guaranties and indemnities for the benefit of Buyer (including,
without limitation, the Guarantee) and agreements subordinating rights and hens
to the rights and hens of Buyer, are hereby ratified and confirmed and shall not
be released, diminished, impaired, reduced or adversely affected by this
Amendment, and each party indemnifying Buyer, and each party subordinating any
right or lien to the rights and liens of Buyer, hereby consents, acknowledges
and agrees to the modifications set forth in this Amendment and waives any
common law, equitable, statutory or other rights which such party might
otherwise have as a result of or in connection with this Amendment.

4.Binding Effect: No Partnership: Counterparts. The provisions of the Master
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto. For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.

5.Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

6.Governing Law. The provisions of Article 19 of the Master Repurchase Agreement
are incorporated herein by reference.

2

--------------------------------------------------------------------------------

 

7.Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

8.References to Transaction Documents. All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.

[NO FURTHER TEXT ON THIS PAGE]

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as a deed as of the
day first written above.

 

 

BUYER:

 

 

 

 

 

GOLDMAN SACHS BANK USA, a New York state-

 

chartered bank

 

 

 

 

 

/s/ Jeffrey Hawkins

 

Name:

Jeffrey Hawkins

 

Title:

Authorized Person

 

 

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

 

 

 

[Signature Page to Seventh Amendment]

--------------------------------------------------------------------------------

 

 

 

SELLER:

 

 

 

 

 

TPG RE FINANCE 2, LTD.,

 

a Cayman Islands exempted company

 

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

 

 

 

By:

/s/ Matthew Coleman

 

Name:

Matthew Coleman

 

Title:

Vice President

 

 

 

[Signature Page to Seventh Amendment]

--------------------------------------------------------------------------------

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

GUARANTOR:

 

 

 

 

 

TPG RE FINANCE TRUST HOLDCO, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Matthew Coleman

 

Name:

Matthew Coleman

 

Title:

Vice President

 

 

 

[Signature Page to Seventh Amendment]